t c memo united_states tax_court kenneth d shepherd and martha a gregory petitioners v commissioner of internal revenue respondent docket no filed date kenneth d shepherd and martha a gregory pro_se cathleen a jones for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners' federal income taxes an addition_to_tax and penalties as follows year deficiency sec_6651 sec_6662 sec_6663 addition_to_tax penalties dollar_figure big_number --- dollar_figure dollar_figure dollar_figure big_number after concessions the issues for decision are whether petitioners are entitled to claim trade_or_business deductions whether petitioners are entitled to claim a bad_debt deduction whether petitioners are liable for the sec_6651 addition_to_tax for whether petitioners are liable for the sec_6663 penalty for fraud and whether petitioners are liable for the sec_6662 accuracy-related_penalty for negligence some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioners resided in tulsa oklahoma on the date the petition was filed in this case petitioner wife worked full time as a librarian at the tulsa city county library after her regular work hours petitioner wife performed limited research services for her brother and at in their petition petitioners failed to addre sec_2 respondent's determinations that they received and failed to report capital_gain on the sale of a mutual_fund in taxable_year interest_income in taxable_year and a state_income_tax refund in taxable_year we deem petitioners to have conceded these items rule b least one other person petitioner husband's claimed training is in the area of chemical engineering and electronics prior to their marriage petitioner husband was involved in developing a golf club cleaning machine made by ree-born industries inc specifically petitioner husband worked on formulating the chemical solution used to clean golf clubs he also negotiated with ree-born industries inc for the rights to market the machine to potential purchasers such as country clubs petitioner husband experienced some financial difficulties in his efforts to market the golf club cleaning machine on date he signed a promissory note in the amount of dollar_figure payable to his current wife martha gregory the promissory note states that the entire debt was to be paid in a lump sum on date together with interest computed at a variable rate no payments were made on the moneys if any advanced to petitioner husband nor did petitioner wife ever request any such payments petitioners were married on date and filed joint federal_income_tax returns for and on those returns petitioners claimed schedule c deductions for alleged losses resulting from their activity in information brokering products services operated under the name of mgo information services petitioners also claimed a capital_loss deduction in the amount of dollar_figure on their return the deduction was claimed as a carry forward of a capital_loss resulting from the write-off by petitioner wife of petitioner husband's alleged indebtedness to her the first issue for decision is whether petitioners are entitled to claim trade_or_business deductions on their and returns for expenses allegedly incurred in their research activities in the notice_of_deficiency respondent disallowed the claimed schedule c deductions upon the grounds that petitioners' research activities were not engaged in for profit and that with the exception of certain expenses for interest and taxes petitioners failed to substantiate the claimed deductions respondent's determinations are presumed to be correct and petitioners bear the burden of proving otherwise rule a 290_us_111 furthermore deductions are strictly a matter of legislative grace and petitioners must demonstrate their entitlement to any deductions claimed rule a 503_us_79 292_us_435 this includes the requirement that petitioners substantiate any deductions claimed 65_tc_87 affd 540_f2d_821 5th cir sec_162 allows a taxpayer to deduct the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business whether an activity constitutes the taxpayer's trade_or_business within the meaning of sec_162 generally depends upon whether the taxpayer's purpose for engaging in the activity is for income or profit and whether the activity is conducted with continuity and regularity 480_us_23 sec_183 disallows any deductions attributable to activities not engaged in for profit except as provided in sec_183 respondent argues that petitioners' research activity was not engaged in for profit and any claimed deductions are subject_to the limitations of sec_183 furthermore respondent contends that petitioners must substantiate any deductions claimed rule a whether a taxpayer engaged in an activity with the primary purpose of making a profit is a question of fact 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1 a income_tax regs while a reasonable expectation of profit is not required taxpayer's profit objective must be bona_fide 88_tc_464 in making this determination the court gives more weight to objective facts than to a taxpayer's mere statement of intent dreicer v commissioner supra pincite sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs provides a nonexclusive list of factors to be considered in determining whether an activity is engaged in for profit the factors include the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved petitioners failed to produce books_or_records supporting the existence of a profit-seeking business aside from two personal planning diaries that contained vague notations in addition their income from this activity was sporadic and unsubstantiated at trial petitioner husband was able to recall only three clients during and aside from petitioner wife's brother petitioner husband testified that they received dollar_figure from their research activity from these clients although it was possible that dollar_figure of that amount may have been received during in addition one of the alleged clients did not pay petitioners for services rendered no records were offered to substantiate the billing of these clients or the receipt of payments we are not required to accept the self-serving testimony of taxpayers without further corroborating evidence 87_tc_74 in addition we are particularly troubled by the failure of petitioner wife to testify about the research activity as a full-time librarian for many years petitioner wife likely possessed significant expertise in the field of information retrieval in fact ms helen page the revenue_agent assigned to audit petitioners' returns testified that petitioner husband made several representations that his wife was the sole participant in the research activity although present at trial petitioner wife did not testify in support of petitioners' claim that they operated a research business for profit it may be presumed that her testimony if given would have been unfavorable to petitioners 101_tc_374 ndollar_figure affd without published opinion 40_f3d_385 5th cir 6_tc_1158 affd 162_f2d_513 10th cir after considering the above factors we find that petitioners have failed to prove that they engaged in the research activity with the requisite profit objective necessary to support deductions under sec_162 we hold that petitioners are not entitled to deduct expenses related to their research activity as trade_or_business_expenses under sec_162 because such activity was not engaged in for profit but that such expenditures may be deducted to the extent allowed by the disputed deductions under sec_212 our finding on this point likewise precludes claiming sec_183 where there is no profit objective sec_183 allows only deductions which are allowable independent of profit objective and sec_183 allows other deductions only to the extent that they do not exceed gross_income derived from the activity reduced by the deductions allowable under sec_183 any deductions allowable under sec_183 are to be deducted from adjusted_gross_income in computing taxable_income 66_tc_312 these deductions may be taken only if the taxpayer itemizes his deductions revrul_75_14 1975_1_cb_90 respondent concedes that petitioners have substantiated their house-related expenses for interest and taxes and has allowed petitioners itemized_deductions for the interest and taxes in lieu of the smaller standard deductions claimed by them on their returns petitioners' and schedules c showed gross_income from their research activity in the amounts of dollar_figure and dollar_figure respectively for such taxable years the itemized_deductions in the amounts of dollar_figure and dollar_figure respectively allowed under sec_163 sec_164 and sec_183 exceed the gross_income claimed from petitioners' research activity therefore petitioners are precluded from taking any further deductions for expenses related to such activity even if substantiated sec_183 we therefore sustain respondent's determination on this issue the second issue for decision is whether petitioners are entitled to claim a bad_debt deduction for in the notice_of_deficiency respondent disallowed the claimed bad_debt deduction upon the grounds that petitioners did not establish that a debtor-creditor relationship was intended by the alleged loan and even if such relationship existed petitioners did not establish that the debt was worthless or that any attempt was made to collect the loan as a general_rule sec_166 allows a deduction for any bad_debt that becomes worthless during the taxable_year sec_166 however distinguishes business bad_debts from nonbusiness bad_debts nonbusiness bad_debts may be deducted in the same manner as short-term_capital_losses subject_to the limitations on capital losses as provided in sec_1211 sec_166 sec_1_166-5 income_tax regs nonbusiness_bad_debt means a debt other than a debt created or acquired in connection with a trade_or_business of the taxpayer or a debt the loss from the worthlessness of which is incurred in the taxpayer's trade_or_business sec_166 the use of the borrowed funds by the borrower is of no consequence in making the determination of worthlessness sec_1_166-5 income_tax regs in this case the alleged debt would have been nonbusiness_debt created outside petitioner wife's trade as a librarian the funds were allegedly advanced so petitioner husband would be able to further market the golf club cleaning machine at no time did petitioner wife have any business_interest in the debt a loss from a nonbusiness_debt shall be treated as sustained only if and when the debt becomes totally worthless and no deduction shall be allowed for a nonbusiness_debt which is recoverable in part during the taxable_year sec_1_166-5 income_tax regs whether and when a debt becomes worthless is a question of fact in which all relevant evidence is considered including the full value of the collateral if any securing the debt and the financial condition of the debtor sec_1_166-2 income_tax regs the taxpayer must show that she intended to enforce collection of the debt but some event occurred during the taxable_year in which the deduction is sought that rendered the debt uncollectible 88_tc_122 affd 866_f2d_852 6th cir although the taxpayer need not resort to legal action she must show that the debt became worthless in the year the debt is claimed sec_1_166-2 income_tax regs respondent argues that the date promissory note did not create a bona_fide debt since there is no evidence that anything of value was received by petitioner husband in consideration of his promise to pay in the alternative respondent contends that if there was a bona_fide debt petitioners have not shown that such debt became wholly worthless in or after considering all of the relevant facts we find that regardless of whether the promissory note signed by petitioner husband created a bona_fide debt petitioners have not shown that the debt became totally worthless in or the record contains no evidence of any attempts by petitioner wife to enforce repayment of the loan although petitioners were not married at the time petitioner husband signed the loan agreement their marriage only months after the debt's repayment date indicates that petitioner wife decided not to collect an otherwise collectible debt from her new husband see 54_tc_170 in the absence of any credible proof supporting a finding that the loan became uncollectible in or we find that petitioners failed to carry their burden in that respect petitioner husband testified that the loan was incurred to finance his marketing of the golf club cleaning machine and his failure to sell any of these units foreclosed any chance that he would be able to repay the loan thus making it worthless there we note that the original claim for a bad_debt deduction was in a taxable_year not before the court this case concerns only petitioners' claimed bad_debt deduction in our decision controls the deductibility of the debt in regardless of whether the debt first became worthless in or is no evidence in the record to support this contention and we reject it we sustain respondent's determination on this issue the third issue for decision is whether petitioners are liable for the sec_6651 addition_to_tax for failure to timely file their federal_income_tax return sec_6651 imposes an addition_to_tax for the failure to timely file a return unless the taxpayer establishes the failure did not result from willful neglect and the failure was due to reasonable_cause willful neglect has been interpreted to mean a conscious intentional failure or reckless indifference 469_us_241 reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence and was nonetheless unable to file a return within the prescribed time united_states v boyle supra pincite the addition_to_tax equal sec_5 percent of the tax required to be shown on the return for the first month with an additional percent for each additional month or fraction of a month during which the failure_to_file continues not to exceed a maximum of percent sec_6651 petitioner husband claims that petitioners timely filed their federal_income_tax return because of the extensions approved by respondent petitioners' return was filed with respondent on date petitioners' form_2688 attached to their return shows that respondent approved an extension only until date petitioners have offered no evidence that they were granted any further extension of time since no explanation for the lateness of their filing was offered we hold that petitioners have not proved that their failure to timely file was due to reasonable_cause rather than willful neglect accordingly we sustain respondent on this issue the fourth issue for decision is whether petitioners are liable for the sec_6663 penalty for fraud for each of the years in issue respondent determined that petitioners were liable for the fraud_penalty for underpayments attributable to disallowed deductions for household-related business_expenses sec_6663 provides that if respondent establishes that any part of any underpayment_of_tax required to be shown on a return is due to fraud the entire underpayment shall be treated as attributable to fraud and subjected to a percent penalty unless the taxpayer establishes by the preponderance_of_the_evidence that some part of the underpayment is not attributable to fraud respondent must establish by clear_and_convincing evidence an underpayment_of_tax by the taxpayer and that some part of the underpayment is due to fraud section we note that in the notice_of_deficiency respondent determined that only the portion of each underpayment resulting from the disallowed household expenses is attributable to fraud therefore we need consider the fraud issue only with regard to that portion of each underpayment a rule b 102_tc_632 98_tc_511 since we have already decided that petitioners underpaid their federal income taxes in and we need only address the issue of whether a part of that underpayment is due to fraud fraud is established by proving that a taxpayer intended to evade tax believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax clayton v commissioner supra pincite direct evidence of the requisite fraudulent intent is seldom available but fraud may be proved by examining circumstantial evidence indicative of the taxpayer's motives 91_tc_874 over the years courts have developed various factors or badges which tend to establish the existence of fraud see clayton v commissioner supra pincite respondent contends that petitioners fraudulently attempted to evade the payment of tax by misrepresenting that their personal_residence pincite zunis avenue was a property used exclusively for business purposes petitioners maintain that although petitioner wife did live at that residence at one time she and petitioner husband moved out of that house prior to the taxable years in issue we find that respondent has clearly and convincingly proven that petitioners fraudulently claimed zunis avenue as business property in an attempt to evade paying income_tax mr bryan kinney owner of the garage apartment that petitioners claimed as their personal_residence testified that petitioners never lived in such apartment in addition when initially asked by ms page respondent's auditing agent petitioner wife refused to answer the simple question of where she lived finally both petitioner wife's and forms w-2 show her home address as zunis avenue these factors among others convince us that petitioners did use such address as a personal_residence petitioners have presented no credible_evidence refuting this finding we therefore sustain respondent's determination that petitioners are liable for the fraud_penalty for that portion of the underpayment attributable to disallowed household-related expenses which petitioners claimed as business deductions the fifth issue for decision is whether petitioners are liable for the sec_6662 accuracy-related_penalty for negligence respondent's determination of negligence is presumed to be correct and petitioners bear the burden of proving that the penalty does not apply rule a 290_us_111 58_tc_757 sec_6662 imposes a 20-percent penalty on the portion of the underpayment attributable to any one of various factors one of which is negligence or disregard of rules or regulations sec_6662 respondent determined that petitioners are liable for the accuracy-related_penalty imposed by sec_6662 for the portion of the underpayment not related to the house-related expenses and that such portion of the underpayment_of_tax was due to negligence or disregard of rules or regulations negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs however sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer's position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's effort to assess his proper tax_liability for the year id based on the record we find that petitioners have not proved that any part of the underpayment for either of the years in issue was due to reasonable_cause or that they acted in good_faith accordingly we hold that petitioners are liable for the sec_6662 accuracy-related_penalty as determined by respondent to reflect the foregoing decision will be entered for respondent
